DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/26/2021.
Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hovel (US 2010/0083999) in view of Loh et al. (US 2014/0190550) with further evidence provided by Chen et al. (US 2014/0087513) and Carter et al. (WO 2015/126918).
Addressing claims 1 and 11-12, Hovel discloses a solar cell, comprising:
	a substrate and a layer of conducive material on the substrate (paragraph [0034] discloses the substrate is a conductor-coated ceramic or conductor coated plastic, which includes the ceramic or plastic substrate and the layer of conductor or the claimed conductive material);
	an absorber on the layer of conductive material, the absorber comprising: i) a first layer of light absorbing material (paragraph [0035] discloses material #2 that constitutes the claimed first layer of light absorbing material on the layer of conductive material), ii) a diffusion barrier (transparent conducting oxide layer 66 between the first and second light absorbing materials as shown in fig. 6 is the structural equivalence to the claimed diffusion barrier because of the evidence provided by Chen and Carter that shows TCO material is structurally capable of acting as a diffusion barrier (Carter, [0047]; Chen, [0034 and 0049]) on the first layer of light absorbing material, iii) a second layer of light absorbing material on the diffusion barrier (paragraph [0035] discloses the material #1 that constitutes the claimed second light absorbing material on the intermediate layer) to form a stack of layers of light absorbing materials on the layer of conductive material, wherein the second layer of light absorbing material (material #1, [0035]) has both different elemental composition and a different sulfur concentration than the first layer of light absorbing material such that the second layer of light absorbing material has a higher band gap than the first layer of light absorbing material (paragraph [0035] discloses the material #1, or the claimed second layer of light absorbing material, has higher band gap than material #2, or the claimed first layer of light absorbing material; furthermore, paragraph [0043] discloses the material #1 is made of CdSeS and paragraph [0035] discloses material #2 is made of a different compound than material #1 and does not include sulfur; therefore, material #1 has a different sulfur concentration than material #2);
	a buffer layer (the N+ layer of the material #1, as shown in fig. 1 as layer 13, is the structural equivalence to the claimed buffer layer on the absorber);
	a metal grid 10E on the buffer layer.

Hovel is silent regarding a transparent front contact on the buffer layer and a metal grid on the transparent front contact.

Loh discloses a tandem photovoltaic cell similarly to that of Hovel; wherein, the upper electrode 160 is formed of a combination of transparent conductive oxide and metal mesh or metal grid [0026].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell of Hovel by substituting the known metal grid with the combination of metal grid and transparent conductive oxide material disclosed by Loh in order to obtain the predictable result of extract the current generated by the absorber layer (Rationale B, KSR decision, MPEP 2143).

Addressing claims 2-3, Hovel is silent regarding the diffusion barrier is formed of graphene.

Loh discloses the tandem cell comprising a graphene layer positioned between the subcells (fig. 1).  Loh further discloses graphene intermediate layer is superior to TCO [0007].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the tandem photovoltaic cell of Hovel by substituting the known TCO intermediate layer with the graphene intermediate layer disclosed by Loh in order to provide electrical connection between the subcells without suffering the disadvantages associated with the TCO material (Loh, [0007]).

Addressing claim 4, Loh discloses in paragraph [0027] the graphene layer includes a single layer of graphene or more than one layer of graphene, which overlaps the range of 1 to 5 layers of graphene.

Addressing claim 9, Hovel discloses in fig. 6 an additional diffusion barrier 62 on the second layer of light absorbing material 64 and an additional layer of light absorbing material 60 on the additional diffusion barrier, wherein the additional layer of light absorbing material has a higher band gap than both the first layer of light absorbing material and the second layer of light absorbing material (paragraph [0015] discloses a three subcells photovoltaic structure with the top most subcell, or the claimed additional layer of light absorbing material, having higher bandgap energy than the middle subcell and lower subcell or the claimed first and second layers of light absorbing material.

Claims 1-4, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550) and Krasnov (US 2008/0047603).
Addressing claims 1-3 and 11, Teeter discloses a solar cell (fig. 6C), comprising:
	a substrate and a layer of conductive material on the substrate (paragraphs [0058 and 0061] disclose substrate and back contact, which implicitly means a substrate and a layer of conductive material on the substrate);
	an absorber on the layer of conductive material, the absorber comprising: i) a first layer of light absorbing material 634 on the layer of conductive material, iii) a second layer of light absorbing material 636 on the first layer of light absorbing material to form a stack of layers of light absorbing materials on the layer of conductive material (fig. 6C), wherein the second layer of light absorbing material 636 has both a different elemental composition and a different sulfur concentration than the first layer of light absorbing material (fig. 6C shows the second layer of light absorbing material 636 is made of a different material than that of the first layer of light absorbing material 634 and the second layer of light absorbing material has a different concentration of sulfur than the first layer of light absorbing material) such that the second layer of light absorbing material has a higher band gap than the first layer of light absorbing material (fig. 6C);
	a front contact 639 formed on the absorber layer (fig. 6C).

Teeter is silent regarding a diffusion barrier between the first and second layers of light absorbing material, a buffer layer on the absorber, a transparent front contact on the buffer layer and a metal grid on the transparent front contact.

Loh discloses a tandem photovoltaic cell comprising a diffusion barrier (graphene layer 105) between the two layers of light absorbing material (fig. 1).  The tandem photovoltaic cell further includes a transparent front contact and a metal grid on the absorber layer (paragraph [0026] discloses the front contact is made of a combination of TCO and metal grid).
At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the tandem photovoltaic cell of Teeter with the graphene intermediate layer between the two layers of light absorbing material as disclosed by Loh in order to provide low resistance ohmic contact between the two layers of light absorbing material thus improving the efficiency of the tandem photovoltaic cell (Loh, [0007-0011]).  Furthermore, one of ordinary skill in the art would have found it obvious to modify the front contact of Teeter with the front contact comprising TCO and metal grid disclosed by Loh in order to obtain the predictable result of extracting the current generated by the absorber (Rationale B, KSR decision, MPEP 2143).

Krasnov discloses a solar cell comprising a buffer layer 4 between the absorber layer and the TCO layer (figs. 2b-2c).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Teeter in view of Loh with the buffer layer 4 between the TCO layer and the absorber as disclosed by Krasnov in order to reduce optical reflection of solar radiation from the TCO/absorber interface thereby enhancing the amount of radiation which penetrates the absorber and which can be converted into electrical energy, increase the amount of radiation trapped within the absorber, reduce cross-diffusion of elements between the TCO of the front contact and the absorbing semiconductor film and form a high resistivity buffer layer between the front contact TCO and the absorber film (Krasnov, Abstract).

Addressing claim 4, Loh discloses in paragraph [0027] the graphene layer includes a single layer of graphene or more than one layer of graphene, which overlaps the range of 1 to 5 layers of graphene.

Addressing claim 9, the modified solar cell in fig. 6C of Teeter in view of Loh discloses the absorber further comprises: an additional diffusion barrier on the second layer of light absorbing material 636 (the graphene intermediate layer between the subcell 636 and the subcell 638) and an additional layer of light absorbing material 638 on the additional diffusion barrier (the additional graphene layer between the subcells 636 and 638), wherein the additional layer of light absorbing material 638 has a higher band gap than both the first layer of light absorbing material and the second layer of light absorbing material (fig. 6C).

Addressing claims 12-13, Teeter is silent regarding the limitations of current claims.

Krasnov discloses the back contact for photovoltaic cell comprises glass substrate 11 and metallic layer 7 made of molybdenum, platinum or aluminum [0019].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the tandem photovoltaic cell of Teeter with the substrate material and the conductive material disclosed by Krasnov for the back contact in order to provide support for the overlying absorber layer and for extracting current generated by the absorber layer.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550) and Krasnov (US 2008/0047603) as applied to claims 1-4, 9 and 11-13 above, and further in view of Gwak et al. (WO 2013/022234).
Addressing claims 5 and 7, fig. 6C of Teeter is silent regarding the first layer of light absorbing material comprises the claimed materials.

Teeter discloses in paragraph [0033] and fig. 2 a CZTSe material or CZTS material can be tuned to have a bandgap of approximately 1.0eV (fig. 6B shows CZTS material having bandgap energy at 1.1eV).

Gwak discloses on page 2 paragraph 6 that the band gap energy for CZTSe is 1.0 eV.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the material of the first layer of light absorbing material by substituting the known material of the bottom subcell shown in fig. 6C with the known CZTSe material as disclosed by Teeter in paragraph [0033] and fig. 6B and Gwak (page 2 paragraph 6) in order to obtain the predictable result of forming a light absorbing layer having a band gap energy of approximately 1.0 eV (Rationale B, KSR decision, MPEP 2143).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550), Krasnov (US 2008/0047603) and Gwak et al. (WO 2013/022234) as applied to claims 5 and 7 above, and further in view of Kurihara (US 2015/0136216).
Addressing claim 6, Teeter discloses in fig. 6C the second CZTS light absorbing material has a bandgap energy of 1.4 eV.  However, Teeter is silent regarding the second layer of light absorbing material comprises silver in addition to zinc, tin and at least one of sulfur and selenium.

Kurihara discloses light absorbing material comprises silver along with copper, zinc, tin and at least one of sulfur and selenium [0023] that has a band gap energy between 1.4 eV and 1.5 eV [0024] with the amount of silver is used for controlling the band gap [0024].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Teeter by substituting the known CTZS second light absorbing material with the known CTZS light absorbing material comprises silver as disclosed by Kurihara in order to obtain the predictable result of forming a light absorbing material having band gap energy of 1.4 eV (Rationale B, KSR decision, MPEP 2143).  The amount of silver also allows one to control the band gap energy of the light absorbing layer (Kurihara, [0024]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550), Krasnov (US 2008/0047603) and Gwak et al. (WO 2013/022234) as applied to claims 5 and 7 above, and further in view of Yoo et al. (KR101465209 with provided Machine English Translation).
Addressing claim 8, Teeter discloses in fig. 6C the second layer of light absorbing material has a band gap energy of approximately 1.4 eV.

Teeter discloses in paragraphs [0033, 0036] and fig. 2 a light absorbing material comprising copper, zinc, tin, sulfur and selenium can be tuned to have a band gap energy between 0.7 to 3.5 eV [0033] or more narrowly between 0.8 to 2.5 eV [0036].

Yoo discloses on CZTSSe has the band gap 1.4 eV (page 6 second paragraph from the bottom).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell in fig. 6C of Teeter by substituting the known material of the second light absorbing layer with the known material comprises copper, zinc, tin, sulfur and selenium with tunable band gap energy as disclosed in paragraphs [0033, 0036] and fig. 2 of Teeter and Yoo (page 6 second paragraph from the bottom) in order to obtain the predictable result of forming a light absorbing material having the band gap energy of approximately 1.4 eV (Rationale B, KSR decision, MPEP 2143).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550) and Krasnov (US 2008/0047603) as applied to claims 1-4, 9 and 11-13 above, and further in view of Gwak et al. (WO 2013/022234) and Yoo et al. (KR101465209 with provided Machine English Translation).
Addressing claim 10, Teeter discloses the additional layer of light absorbing material 638 comprises copper, zinc, tin and sulfur (fig. 6C).

Teeter is silent regarding the first layer of light absorbing material 634 comprises copper, zinc, tin, and selenium and the second layer of light absorbing material 636 comprises copper, zinc, tin, sulfur and selenium.

Teeter discloses in paragraph [0033] and fig. 2 a CZTSe material or CZTS material can be tuned to have a bandgap of approximately 1.0eV (fig. 6B shows CZTS material having bandgap energy at 1.1eV).

Gwak discloses on page 2 paragraph 6 that the band gap energy for CZTSe is 1.0 eV.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the material of the first layer of light absorbing material 634 by substituting the known material of the bottom subcell shown in fig. 6C with the known CZTSe material as disclosed by Teeter in paragraph [0033] and fig. 6B and Gwak (page 2 paragraph 6) in order to obtain the predictable result of forming a light absorbing layer having a band gap energy of approximately 1.0 eV (Rationale B, KSR decision, MPEP 2143).

Teeter discloses in paragraphs [0033, 0036] and fig. 2 a light absorbing material comprising copper, zinc, tin, sulfur and selenium can be tuned to have a band gap energy between 0.7 to 3.5 eV [0033] or more narrowly between 0.8 to 2.5 eV [0036].

Yoo discloses on CZTSSe has the band gap 1.4 eV (page 6 second paragraph from the bottom).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell in fig. 6C of Teeter by substituting the known material of the second light absorbing layer 636 with the known material comprises copper, zinc, tin, sulfur and selenium with tunable band gap energy as disclosed in paragraphs [0033, 0036] and fig. 2 of Teeter and Yoo (page 6 second paragraph from the bottom) in order to obtain the predictable result of forming a light absorbing material having the band gap energy of approximately 1.4 eV (Rationale B, KSR decision, MPEP 2143).

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550), Krasnov (US 2008/0047603) and Yoo et al. (KR101465209 with provided Machine English Translation).
Addressing claims 14-16, Teeter discloses a solar cell (fig. 6C), comprising:
	a substrate and a layer of conductive material on the substrate (paragraphs [0058 and 0061] disclose substrate and back contact, which implicitly means a substrate and a layer of conductive material on the substrate);
	an absorber on the layer of conductive material, the absorber comprising: i) a first layer of light absorbing material 634 on the layer of conductive material, ii) a second layer of light absorbing material 636 on the first layer of light absorbing material to form a stack of layers of light absorbing materials on the layer of conductive material (fig. 6C), iii) an additional layer of light absorbing material 638 on the second layer of light absorbing material 636, to form a stack of layers of light absorbing materials on the layer of conductive material, wherein the second layer of light absorbing material 636 has a higher band gap than the first layer of light absorbing material (fig. 6C); and wherein the additional layer of light absorbing material 638 has both a different elemental composition and a different sulfur concentration than the first layer of light absorbing material 634 (fig. 6C) and the additional layer of light absorbing material 638 has a different sulfur concentration than the second layer of light absorbing material 636 (fig. 6C) such that the additional layer of light absorbing material 638 has a higher band gap than both the first layer of light absorbing material 634 and the second layer of light absorbing material 636 (fig. 6C),
	a front contact 639 formed on the absorber layer (fig. 6C).

Teeter is silent regarding the diffusion barrier between the first layer of light absorbing material and the second layer of light absorbing material, the additional diffusion barrier between the second light absorbing material and the additional layer of light absorbing material, the additional layer of light absorbing material has a different elemental composition than the second layer of light absorbing material, a buffer layer on the absorber, a transparent front contact on the buffer layer and a metal grid on the transparent front contact.

Loh discloses a tandem photovoltaic cell comprising a diffusion barrier (graphene layer 105) between the two layers of light absorbing material (fig. 1).  The tandem photovoltaic cell further includes a transparent front contact and a metal grid on the absorber layer (paragraph [0026] discloses the front contact is made of a combination of TCO and metal grid).

At the time of the effective filing date of the invention, one of ordinary skill in the art would have found it obvious to modify the tandem photovoltaic cell of Teeter with the graphene intermediate layer between the two layers of light absorbing material as disclosed by Loh in order to provide low resistance ohmic contact between the two layers of light absorbing material thus improving the efficiency of the tandem photovoltaic cell (Loh, [0007-0011]).  In the modified solar cell of Teeter in view of Loh, the graphene diffusion barrier between the first and second layers of light absorbing material is the claimed diffusion barrier and the graphene diffusion barrier between the second and additional layers of light absorbing material is the claimed additional diffusion barrier.  Furthermore, one of ordinary skill in the art would have found it obvious to modify the front contact of Teeter with the front contact comprising TCO and metal grid disclosed by Loh in order to obtain the predictable result of extracting the current generated by the absorber (Rationale B, KSR decision, MPEP 2143).

Krasnov discloses a solar cell comprising a buffer layer 4 between the absorber layer and the TCO layer (figs. 2b-2c).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Teeter in view of Loh with the buffer layer 4 between the TCO layer and the absorber as disclosed by Krasnov in order to reduce optical reflection of solar radiation from the TCO/absorber interface thereby enhancing the amount of radiation which penetrates the absorber and which can be converted into electrical energy, increase the amount of radiation trapped within the absorber, reduce cross-diffusion of elements between the TCO of the front contact and the absorbing semiconductor film and form a high resistivity buffer layer between the front contact TCO and the absorber film (Krasnov, Abstract).

Teeter discloses in paragraphs [0033, 0036] and fig. 2 a light absorbing material comprising copper, zinc, tin, sulfur and selenium can be tuned to have a band gap energy between 0.7 to 3.5 eV [0033] or more narrowly between 0.8 to 2.5 eV [0036].

Yoo discloses on CZTSSe has the band gap 1.4 eV (page 6 second paragraph from the bottom).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell in fig. 6C of Teeter by substituting the known material of the second light absorbing layer with the known material comprises copper, zinc, tin, sulfur and selenium with tunable band gap energy as disclosed in paragraphs [0033, 0036] and fig. 2 of Teeter and Yoo (page 6 second paragraph from the bottom) in order to obtain the predictable result of forming a light absorbing material having the band gap energy of approximately 1.4 eV (Rationale B, KSR decision, MPEP 2143).  In the modified solar cell of Teeter in view of Yoo, the first layer of light absorbing material 634 is made of Cu2SnS3, the second layer of light absorbing material 636 is made of CZTSSe disclosed by Yoo and the additional layer of light absorbing material 638 is made of Cu2Zn2SnS5 that meet the limitation of current claims.

Addressing claim 17, Loh discloses in paragraph [0027] the graphene layer includes a single layer of graphene or more than one layer of graphene, which overlaps the range of 1 to 5 layers of graphene.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550), Krasnov (US 2008/0047603) and Yoo et al. (KR101465209 with provided Machine English Translation) as applied to claims 14-17 above, and further in view of Gwak et al. (WO 2013/022234) and Kurihara (US 2015/0136216).
Addressing claim 18, please see the rejection of claims 5-6 above because claims 17 and 18 include the limitations of claims 5-6.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teeter et al. (US 2012/0318361) in view of Loh et al. (US 2014/0190550), Krasnov (US 2008/0047603) and Yoo et al. (KR101465209 with provided Machine English Translation) as applied to claims 14-17 above, and further in view of Gwak et al. (WO 2013/022234).
Addressing claims 19-20, the modified solar cell of Teeter in view of Yoo as discussed above comprises the second light absorbing material 636 comprising copper, zinc, tin, sulfur and selenium (as disclosed by Yoo) and the additional layer of light absorbing material 638 comprises copper, zinc, tin and sulfur (fig. 6C of Teeter).

Teeter is silent regarding the first layer of light absorbing material comprises copper, zinc, tin and selenium.

Gwak discloses on page 2 paragraph 6 that the band gap energy for CZTSe is 1.0 eV.

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the material of the first layer of light absorbing material by substituting the known material of the bottom subcell shown in fig. 6C with the known CZTSe material as disclosed by Teeter in paragraph [0033] and fig. 6B and Gwak (page 2 paragraph 6) in order to obtain the predictable result of forming a light absorbing layer having a band gap energy of approximately 1.0 eV (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/05/2021